 In the MatterOfINTERNATIONAL FILTERCOMPANY, ;A CORPORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT No. 8Cases Nos. C-56 and R-21.-Decided April 8, 1936Machinery Industry-Unit Appropriate for Collective Bargaining:communityof interest ; craft ; eligibility for membership in only organization making bonafide effort at collective bargaining ; occupationaldifferences-Representatives:proof of choice : membership in union ; resolution-Certificationof Representa-tives:after investigation but withoutelection-Collective Bargaining:refusal tomeet with representatives; employer's duty as affected by absence of grievancesor problems on part ofemployees-Intel ference, Restraint or Coercion,:question-iing employees regarding union affiliation.Mr. Harold A. Crane fieldfor the Board.Mr. Otto A. Jaburek,of Chicago, Ill., for respondent.Mr. Fred. G. Krivonos,of counsel to the Board.DECISIONSTATEMENT OF CASEThe International Association of Machinists,District No. 8, herein-after termed the union,having duly filed a chargewiththe RegionalDirector for theThirteenthRegion,the NationalLaborRelationsBoard, by its agent,the said-Regional Director,issued and dulyserved its complaint dated January 31, 1936, against the InternationalFilter Company,a corporation,Chicago,Illinois,respondent herein,alleging that the respondent has engaged and is engaging in unfairlabor practices affecting commerce within the meaning of Section 8,subdivisions(1) and(5) and Section 2, subdivisions(6) and (7) ofthe NationalLaborRelationsAct, approved July 5,1935, hereinaftertermed the Act.In brief,the complaint allegesthat therespondent,a Delaware cor-poration, licensed in Illinois,withitsprincipal office and place ofbusiness in Chicago,Illinois, hereinafter termed the Chicago plant,isengaged in the manufacture,assembly,sale and distribution ofwater softeners and filtration plants and allied machinery in inter-state commerce;that the machinists,machinists'helpers, tool and diemakers, punch and drill press operators,screw machine tenders, andother machine shop production workers employedby the respondentat theChicagoplant constitute a unit appropriate for the purposes489 490NATIONAL LABOR RELATIONS BOARDof collectivebargaining;that, before October 1, 1935, a majority oftheseemployeesdesignated the unionto representthemfor the pur-poses of collectivebargainingwith the respondent; that by virtue ofSection 9 (a) of the Act, the union has been and is theexclusiverepresentativeof allemployees in such unit for thepurposes ofcollectivebargaining;that on or about October 5, October 8, andOctober 11, the union, by itsbusinessagents, soughtto bargain col-lectively with the respondent on behalf of such employees; and thaton such dates and at all times thereafter the respondent refused tobargain collectively with the union as the e clusive representative ofall such employees; thereby engaging in tl eunfair laborpracticesalleged.The respondent's answer, in substance, alleges that the NationalLabor Relations Act is void in toto on the grounds that it is violativeof Article I, Section 8, Article III, Sections 1 and 2 and the Fifth,Ninth and Tenth Amendments of the Constitution of the UnitedStates; alleges that the respondent is without knowledge as to theappropriate bargaining unit or as to the designation of the unionby a majority of its employees in the unit for the purposes of collec-tive bargaining as alleged in the complaint; but denies that the de-termination of these questions is material.The answer also deniesthat the union requested the respondent to bargain collectively anddenies that it refused to bargain collectively as alleged.The answerfurther denies that the respondent's operations constitute interstatecommerce, or that the unfair labor practices alleged in the complaintaffect commerce.The answer concludes with allegations on informa-tion and belief that the union is engaged in an organization cam-paign to "induce and compel" employees of the respondent to jointhe union and to compel the respondent to enter into closed shopagreements; that the complaint herein is in furtherance of such pur-pose; that disputes between the respondent and its employees havebeen amicably adjusted and that none of the respondent's employeeshas any justifiable grievances against it.The union also filed a petition for an investigation and certificationof representatives by the Board under the provisions of Section 9 (c)of the Act, alleging,inter alia,that a question affecting commercehad arisen concerning the representation of the employees in thebargaining unit described (the same unit alleged in the complaint).Pursuant to said Section 9 (c) and Article III, Section 3 of theNational Labor Relations Board Rules and Regulations-Series 1, theBoard ordered the Regional Director for the Thirteenth Region toconduct an investigation and to provide for an appropriate hearingin the matter. DECISIONS AND ORDERS491Pursuant to notice thereof duly served on the respondent, RobertM. Gates, duly designated Trial Examiner, conducted a hearing com-mencing February 20, 1936 at the United States Court House, Chi-cago, Illinois, upon the complaint (Case No. C-56) in conjunction,under the provisions of Section 9 (c) of the Act, with the hearing onthe question of representation set forth in the petition (Case No.R-21).The respondent appeared by counsel and participated in thehearing.The Board was represented by counsel.Full opportunityto be heard, to cross-examine witnesses and to produce evidence wasafforded to all parties.At the hearing, the respondent's motion to intervene on the ques-tion of representation (Case No. R-21) was granted and its answerto the petition was received.Various other motions and objectionsmade by the respondent in the course of the hearing and the TrialExaminer's rulings thereon are considered below.Acting pursuant to Article II, Section 35 and Article III, Section11 (c) of the said Rules and Regulations, the Board ordered the pro-ceedings to be transferred and continued before it.Upon the entire record in the proceedings, including the steno-graphic report of the hearing and all evidence, oral and documentary,offered and received at the hearing, the Board makes the following:FINDINGS OF FACTA.THE RESPONDENT AND ITS BUSINESSI.The respondent, International Filter Company, is and has beensince August 3, 1923, a corporation organized and existing by virtueof the laws of the State of Delaware. The respondent is dulylicensed to do business in the State of Illinois (Exhibit B-9), andhas an office and its principal place of business in the City ofChicago, Illinois.II. (a) The respondent is engaged in the business of manufac-turing, assembling, selling and distributing water softening and fil-tration plants and allied machinery.(b)The water softeners and filtration plants manufactured, soldand distributed by the respondent are for private, commercial andmunicipal use, and consist of two general types of machinery : pres-sure filters and softeners ; and larger and more complicated gravityfilters.About 50 to 60 percent of the respondent's sales consist ofthe large gravity filters for use by municipalities (cities and towns).The respondent also manufactures the gravity filters for industrialuse.These proportions may vary with conditions.(c)The pressure filters and softeners consist of a steel tank andpiping, valves, control gauges, and, in the case of filters, an alum 492NATIONAL LABOR RELATIONS BOARDchamber for chemical.The tank is not made by the respondent, butis either shipped directly to the respondent's customer by the tankmaker or is kept in stock in certain sizes and shipped to order.Theother parts are manufactured by the respondent and are kept onhand, either in stock, or as an assembled machine, depending on thesize.(d)The large gravity filter is, usually, part of a plant built ofconcrete.This equipment is very large in size and contains com-plicated control mechanism, such as rate-of-flow controllers, loss-of-head gauges to determine pressure losses, rate-of-flow gauges, chemi-cal feeding machines, agitating mechanism to mix chemicals withthe water, meters for measuring the flow in and out of the plant,hydraulic switches, and the like, made and assembled at the Chicagoplant.(e)The raw materials used by the respondent in making thesemachines includes castings, pipe, rod, bar stock, sheet, brass, rubber,bakelite, some aluminum "and the thousand and one items that gointo it".The pipe is cut into various lengths at the Chicago plantas required, and drilled with holes, adapted for strainers; the cast-ings are fully machined; the gauges and controllers are made at theChicago plant by processing a number of raw materials and assem-bling the parts; other raw materials are processed and made intoparts for the machinery produced by the respondent.These partsare manufactured and kept in stock.(f)Raw materials purchased by the respondent are generallykept on hand one to two months before being processed.Processedparts are generally kept in stock two to six months beforebeing as-sembled for shipment.Some parts are processed in lots with a viewto orders or contracts on hand.Much of the stock of parts kept onhand is for the large water softening and filtration plants manu-factured by the respondent.(g)Most of the water softening and filtration plants made by therespondent are built to specifications provided by the purchaser.There is a great deal of variation of detail in construction of theplants ordered ; and the fittings and equipment for the constructionof plants ordered vary as to the size and capacity of variousparts.'Some of the equipment usedin filling orders is of standardsize, although special for each particular job; but portions and partshave to be made particularly for each job according to specifications.(h)A substantial proportion, approximately 15 percent, of the"thousand and one items" of raw materials used by the respondentin its operations, is caused by the respondent to be purchased andtransported in interstate commerce from states other than the Stateof Illinois to its plant in Chicago, Illinois.A considerable propor- DECISIONS AND ORDERS493tion, approximately 80% of the products sold by the respondent, iscaused by the respondent to be sold and transported in interstatecommerce to states other than the State of Illinois from its plantin Chicago, Illinois.'(i)The declaration filed by the respondent in the matter of theregistry of its trade mark in the United States Patent Office, De-partment of Commerce, Washington, D. C., subscribed and sworn toby P. N. Engel, the respondent's president, on March 14th, 1935,declares "that said trade mark is used by said corporation in com-merce among the several states of the United States." (ExhibitB-11.)The respondent's trade mark appears on its advertisingcirculars in current use describing its products. (Exhibits B-27;B-30.)(j)The operations of the respondent constitute a continuous flowof trade, traffic and commerce among the States.B. THE UNIONIII.The International Association of Machinists, organized in1888 and affiliated with the American Federation of Labor, is a labororganization composed of machinists, machinists' helpers, tool anddie makers, punch and drill press operators, screw machine tenders,and other machine shop production workers, who are eligible to mem-bership therein.District No. 8 is composed of 16 union locals, lo-cated in Chicago.These locals are composed, mainly, of union mem-bers residing in a particular section; but a few of the locals areconfined to special branches of the craft, like tool makers.Eachlocal is composed of employees of a number of employers. The em-ployees of the respondent who are members of the union thus aremembers of six different locals of District No. 8, because of theirresidence in various parts of the Chicago area. It is a regular prac-tice for the business representatives of District No. 8 to represent1The followingtestimonyin the record is Illustrative of the respondent's receipt ofmaterials from points outside the State of Illinois and shipments to such points : Ed-wardJPeyton, officemanager for the National CarloadingCo., freightforwarders,testified that his office records showed 9 shipments,of freightto therespondent's plantfrom points of origin outside of the State of Illinois for the period fromOctober 1, 1935to January 31, 1936.He also testified that his office records showed the followingshipments of its products by the respondent for the same period :MonthTo points outside of IllinoisTo Illinois pointsOctober, 1935_____________________30 shipments,46,544 lbs___________________2 shipments.3,415 lbsNovember,1935___________________22 shipments,2S,882lbs___________________NoneDecember.1935___________________26 shipments,77,320 lbs__________________NoneJanuary, 1936_____________________32 shipments,29,320lbs-------- __________NoneThe record also contains a stipulation that records of the Chicago and Eastern RailwayCompany disclose the receipt of six separate consignments of freight during the periodfrom February 6 to 17, 1936, consigned to points outside of Illinois,and aggregating4,000 pounds in weight. 494NATIONAL LABOR RELATIONS BOARDshop groups or employees of a particular employer, and who maybelong to several different union locals, for the purposes of collectivebargaining with their employer.William H. Jones and Julius J.Uhlmann are the business representatives of District No. 8, whichpositions they occupied during the months of September and October,1935.C.THE BARGAINING UNITIV. (a) The respondent employs 70 workers in its Chicago plant,other than those engaged in a supervisory capacity or clerical oroffice work.Of these, 46 are employed as machinists on variousmachines and machine operations, bench machinists, tool and diemakers, punch and drill press operators, screw machine tenders, andothermachine shop production workers.These workers are, forthemost part, skilled mechanics, craftsmen who have served ap-prenticeship, and are eligible to membership in the InternationalAssociation of Machinists.The remaining 24 workers in the re-spondent's plant comprise 12 in the shipping department, who alsodo general labor; 2 in the tool crib, in charge of keeping and handingout tools; 2 helpers who paint machines; 3 in the stock room; 3 pat-tern makers ; and 2 in the laboratory.None of these 24 workers iseligible to membership in the union.The situation of the 46 ma-chinists and allied craftsmen eligible to union membership in respectto collective bargaining is different from that of the other workers.These 46 workers are allied by common problems of skill and com-munity of interest; they alone of the respondent's employees areeligible to membership in the union.They constitute a homogeneousand distinct group among the respondent's employees.(b) In the absence of evidence in the record of any request orexpressed desire by the 24 workers not eligible to membership in theunion for representation by the union or anyone else for the purposeof collective bargaining, and for the reasons outlined above, and inthe other circumstances of this case, and in order to insure to em-ployees of the respondent the full benefit of their right to self -organi-zation and collective bargaining, and otherwise to effectuate thepolicies of the Act, the machinists, machinists' helpers, tool and diemakers, punch and drill press operators, screw machine tenders, andother machine shop production workers employed by the respondentin its Chicago plant, hereinafter termed the machinist employees,constitute a unit appropriate for the purposes of collective bargaining.D.THE RESPONDENTAND THE UNIONV. (a) In July and August, 1935, in the course of an organizingcampaign in Chicago, the union passed out circulars and handbills atthe door of the respondent's Chicago plant, explaining the nature, DECISIONS AND ORDERS495purpose and benefits of the union and urging those eligible to join.(Exhibits R-2 and 3.)(b)Early in September, 1935, several of the respondent's machinistemployees, who had talked over the matter of joining the union amongthemselves, called at the office of District No. 8 and stated that therespondent's employeeswere desirous of being organized.Subse-quently, on or about September 19, 1935, more than 30 of the re-spondent's employees,' held an organization meeting for the purposeof joining the union.Jones and Uhlmann werepresent.The natureand purposes of the union were discussed.Every employee of therespondent present filled out an application card for membership inthe union.On or about September 23, 1935, a second meeting washeld by employees of the respondent.Again more than 30 werepresent, the same group, plus one or two more, and Jones and Uhl-mann.Some who had not paid their initiation fee at thefirst meet-ing, did so.Again the nature and purposes of the union werediscussed.Jones and Uhlmann, by unanimous consent of the re-spondent's machinist employees present, were designated to enter intonegotiations with Engel, the respondent's president, for the purposeof collective bargaining with the view of reaching a collective work-ing agreement.(c)By October 1, 1935, Jones and Uhlmann had received applica-tion cards and initiation fees from 36 of the respondent's machinistemployees.3These were distributed among the locals nearest theemployees' homes.One of the respondent's employees had been amember of the union for 7 years.By October 3rd, 35 were initiatedinto the union at the variouslocals.'Of these, 27 of the machinist2 The testimony of witnesses present at the meeting states the number present from30 to 34.'Exhibit B-34 is Uhlmann's typewritten list of 36 applications received,made at thetime he sent the applications to the various locals, and indicating the number of thelocal to which each application was sent4The respondent's employees became members of locals 199,337, 390,366, 134 and 113.The financial secretaries of the first three locals testified,with reference to the local records,as to the receipt of their applications,their initiation,membership and good standing.Uhlmann, whose duties require him to oversee the books of the various locals in DicrtictNo. 8, testified as to the membership in locals 366, 134 and 113. Thus, the machinistemployees of the respondent are members of these various locals as follows :Local NoNew mem-bers byOld mem-In goodstandingDelinquentat time ofOct 1, 1935hersat time ofhearinghearing199-----------------------------------------------8----------53337---------------------------------------------------10192390------------------------------------------------10_64366----------------------------------------------------3-----------3------------134--------------------------------------------------3---1------------1-----------Total-----------------------------------------351279Uhlmann's list(Exhibit B-34) includes 9 applications sent to local 199The testimony of the financialsecretary of the local,however, lists only 8 employees of the respondent as applicants and membersThisaccounts for the discrepancy between the 36 new members listed by Uhlmann and the total of 35 shown inthe above table, and testified to as having been initiated. 496NATIONAL LABOR RELATIONS BOARDemployees of the respondent were members of the union in good _standing at the time of the hearing in this proceeding.VI. Of the 46 machinist employees of the respondent in the bar-gaining unit, set forth in finding IV above, 36 or 37, a great majority,had, by October 1, 1935, designated the union and its business agentsas their representatives for the purposes of collective bargaining, thusconstituting District No. 8, by virtue of Section 9 (a) of the Act,the exclusive representative of all of the respondent's employees inthe bargaining unit for the purposes of collective bargaining.VII. (a) On October 4 or 5, 1935, Jones and Uhlmann called in per.son at the office of the respondent in Chicago. They gave their cardsto the girl at the switchboard and asked to see Engel, the respondent'spresident.The business card of Jones (Exhibit B-33) clearly indi-cates that he is the business representative of the union, and givesthe telephone numbers of the union's headquarters in Chicago.Aftera few moments, the girl told them that Engel was busy. They satdown and waited awhile. In about a half hour, the girl informedthem that Engel would be busy all day and could not see them.Theyleft with the girl a verbal request that Engel telephone them whenhe could see them.(b)The next day, there having been no telephone call from Engelin response to the request, Jones telephoned the respondent's office,gave his name, and asked to talk to Engel.He was told that Engelwas out of town. A similar phone call by Jones two days laterbrought the same response.The next day Uhlmann, in Jones' pres-ence, telephoned the respondent, and was told the same story.Laterthe same day, Uhlmann telephoned again, disguising his identity.He was told Engel was busy but would call him later if he lefthis number.Uhlmann then told Jones that Engel was in town.When Jones telephoned the respondent's office again, he was againtold Engel was out of town.He replied that he knew Engel was intown and was switched to Engel's secretary, Miss Phillips.Althoughthe testimony of Jones and Miss Phillips as to the details of theensuing conversation conflicts sharply, it is clear that he was againinformed that Engel was out of town.(c)Thereafter, Uhlmann sent a letter on the union's stationery,dated October 10, 1935, to Engel (Exhibit B-36), requesting a con-ference.The letter recites that a number of the respondent's em-ployees had become members of the union, thus exercising theirrights under the "Labor Relations Act", and that Uhlmann had calledat the respondent's office in person and several times by telephonein an effort to meet Engel, but without success.The respondent'svice-president,W. H. Green, replied to Uhlmann in a letter datedOctober 14, 1935, (Exhibit B-38) that "we know of no problemswhich require any discussion and, therefore fail to see any need of DECISIONS AND ORDERS497any meeting.Please be advised that the company is engaged inmanufacturing, which is not interstate commerce, and is, therefore,not subject to the National Labor Relations Act (Wagner Bill).Further, we are advised by counsel, whom we deem competent, thatthe act is unconstitutional".(d)Uhlmann testified that at this time he felt the situation to be"hopeless and useless" and that the union therefore made no furtherdirect efforts to negotiate with the respondent.(e)At about this time, the union requested the services of a con-ciliator of the United States Department of Labor.John E. O'Con-nor, a Commissioner of Conciliation, United States Department ofLabor, on instructions from Washington, called at the office of therespondent on October 16, 1935.He was told Engel and his secre-tary were out, and he left his card and telephone number with arequest that Engel phone him.Upon receiving no call from Engel,he phoned the respondent's office, asked to talk to Engel, and wasconnected with Engel's secretary, Miss Phillips, who, in reply to hisinquiry concerning the controversy between the respondent and itsemployees, replied that she knew of no difficulties.(f)Preston F. Pew, in charge of the respondent's -plant operations,having heard reports of meetings of the machinist employees, inter-viewed, between October 10 and 12, 1935, about 20 of these employeesas to their union membership.He learned that 14 or 15 were mem-bers of the union.He made a verbal report of his inquiry to Engel.(g)The evidence is clear that Engel, who testified he was out ofthe city part of the week between October 4 and 10, 1935, and allof the week between October 10 and 16, 1935, was informed by hissecretary and others of the efforts of Jones and Uhlmann to meethim and knew of- the reasons for their efforts, but avoided meetingJones and Uhlmann and did nothing to arrange a meeting withthem as they requested.He knew from Pew that some of' hismachinist employees had joined the union, and he knew of and hadseen Uhlmann's letter of October 10th, and Green's reply of October14th.He also knew of O'Connor's efforts to meet him.(h) Thereafter, about November 12, 1935, L. W. Beman, RegionalDirector for the Thirteenth Region, called upon Engel to investi-gate charges filed by the union against the respondent under the Act.Bemansuggested that Engel meet with representatives of the em-ployees involved.In a letter dated November 26, 1935 (ExhibitB-25), Engel refused such a meeting on the ground that there wereno grievances on the part of such employees against the respondentand that the only object of the union representatives in meeting withthe respondent were "to induce us to enter into an agreement withthe union, the effect of which would be to force a. number of ouremployees who have no desire for union affiliation into it."Before 498NATIONALLABOR RELATIONS BOARDissuing the complaint against the respondent Beman called uponEngel again on January 3, 1936, in the course of investigating theunion's charges,and again suggested that Engel meet representativesof his employees.VIII.At a meeting of the union's shop group composed of em-ployees of the respondent,about the middle of October,1935, a com-mittee of the respondent's employees was appointedto try to meetEngel.The committee,however, before the meeting had adjourned,decided to take no action,since they doubted they would be ableto arrange to talk to Engel if the business agents had failed.E. CONCLUSIONSIX. (a) The respondent's conduct set forth in finding VII aboveconstitutes a clear and unequivocal refusal to bargain with the ex-clusive representatives of all of its machinist employees in the bar-gaining unit described in finding IV above.(b)The requirements of the Act as to collective bargaining aresimple and clear. It is an unfair labor practice for an employer torefuse to bargain collectively with the representatives of his em-ployees, and correlatively, it is the duty of the employer to enter,upon request, into negotiations with the chosen representatives ofhis employees, with the intention in good faith to reachan agreementwith them in respect to rates of pay, wages, hours of employmentand other conditions of employment.(c)The respondent, on or about the dates in October, 1935, allegedin the complaint, and at all times thereafter artfully dodged or flatlyrefused a meeting with the union's businessrepresentatives, desig-nated by a majority of the machinist employees to represent them forthe purposes of collectivebargaining,although Engel knew whothey were and the nature of their business with him.(d)The respondent, in its reply to Uhlmann's letter ofOctober10th (finding VII (c) above), in its reply to O'Connor (findingVII (e) above), in its replies to Beman (finding VII(h) above), inits answer to the complaint, and through the testimonyof Engeland other of its officials, has sought to evade its duty to bargain col-lectivelywith its machinist employees on the ground that theseemployees had or have no problems or grievances to discuss, thatrecognition of the union and meeting with union representativesrequires entering into a closed shop agreement, and that the Act doesnot apply to the respondent's business and is unconstitutional.Thepresence or absence of "problems" or "grievances" on the part of em-ployees has nothing to do with their right, under the Act, to self-organization and collective bargaining through representatives oftheir own choosing.The respondent's evasions and flat refusals, on DECISIONS AND ORDERS499the basis of its plea of no problems and no grievances, of a meetingwith the chosen representatives of its machinist employees for thepurposes of collective bargaining, cannot avail it as an excuse ordefense of its refusal to fulfill its statutory duty so to bargain.Therespondent's position that meeting with union representativesipsofactodraws it into a closed shop agreement is too specious to meritserious consideration.Our experience has been that the cry of"closed shop" is constantly being raised by employers who seek anexcuse to evade their duty to bargain collectively under the Act andto obstruct and deny the right of employees to do so.There is notan iota of evidence that the union representatives in this case pro-posed a closed shop as part of an agreement.The respondent neverpermitted the chosen representatives of its machinist employees anopportunity to propose anything.The, Act requires that the em-ployer bargain collectively with the representatives of his employeesby entering into negotiations with them in good faith with thebonafidepurpose of making an agreement concerning rates of pay, wages,hours of employment and other conditions of employment.Anunfounded apprehension that employees may demand a closed shopisno, excuse for a flat refusal to bargain collectively.As for therespondent's final position, that the-Act does not apply to the re-spondent is unconstitutional-a position which its letter of October14, 1935 (finding VII), (c) above), states to have been taken uponthe advice of counsel-ignorance or misconception of the law does notexcuse one from its observance.X. The respondent's conduct set forth in finding V above con-stitutes interference, restraint and coercion of its machinist employeesin the bargaining unit described in finding IV above in the exerciseof the rights guaranteed to employees in Section 7 of the Act.Em-ployees are guaranteed the right to self-organization and collectivebargaining by Section 7.The respondent's deliberate refusal tobargain collectively, as set forth above, is an interference with andrestraint and coercion of them in the exercise of that right. It isprobable that the delinquency of nearly 25 percent of the respond-ent'smachinist employees in their union membership after therespondent's refusal to bargain collectively, as set forth above, was ina large measure due to such refusal. See finding V (c) above, note4.See also finding VIII above.F.THE RESPONDENT'S CONDUCT IN RELATION TO INTERSTATE COMMERCEXI. At a meeting of the shop group, late in November or early inDecember, after Jones and Uhlmann had reported their inability tomeet with Engel, the group took a strike vote by secret ballot.Theresults were 20 to 1 in favor of a strike.The matter was left in thehands of Jones and Uhlmann; there was no action taken by the union. 500NATIONALLABOR RELATIONS BOARDXII. The respondent's conduct as set forth in findings VII to Xabove tends to lead to labor disputes, burdening and obstructingcommerce and the free flow of commerce.G.THE AFFIRMATIVE ALLEGATIONS IN THE RESPONDENT'S ANSWERXIII. The affirmative allegations in the respondent's answer (par-agraph 12), set forth in the statement of the case above, are gratui-tous and irrelevant to the issues in this proceeding.The subjectmatter of the allegations concerning the union's intention to "com-pel" the respondent to enter a closed shop and those raising thequestion of "no problems and no grievances" are discussed in findingIX (d) above.Moreover, the allegations concerning the union's in-tention to "induce and compel" the respondent's employees to jointhe union, to "compel" the respondent to enter closed shop agree-ments, and that the complaint in this case is in furtherance of suchpurpose, are completely unsupported by evidence.THE PETITION (CASE No. R-21)The Board's findings IV, V and VI above, as to the appropriatebargaining unit and the designation of the union by a majorityof the respondent's machinist employees as their representatives forthe purposes of collective bargaining, serves as a certification.Thedetermination of these questions under the union's petition for cer-tification of representatives, or the taking of a secret ballot underSection 9 (c) of the Act is therefore unnecessary.Consequently thepetition for certification will be dismissed.MOTIONS AND OBJECTIONSIn view of the denial of the petition, above, consideration of thevarious motions made by the respondent in the course of the hear-ing in respect to the petition and the rulings thereon becomesimmaterial.The Board affirms the Trial Examiner's ruling refusing the re-spondent's motion that counsel for the Board elect whether to pro-ceed on the complaint or the petition.There is no inconsistency inproceeding on both, as explicitly provided in Section 9 (c) of theAct.A refusal to bargain may, conceivably, be coupled with aquestion concerning the representation of employees ; the provisionfor a joint hearing merely expedites the proceedings where a chargeand petition relate to the same parties.The respondent, in the course of the hearing, made various mo-tions to dismiss and to strike the complaint because of the uncon-stitutionality of the Act, as alleged in its answer to the complaint.The Trial Examiner's denial of these motions is affirmed, as is hisdenial of the motion to dismiss the complaint on the ground thatthe testimony fails to sustain its allegations. DECISIONSAND ORDERS501We find in the record no prejudicial rulings by the Trial Exam-iner in respect to various objections to the introduction of evidenceand motions to strike, and his rulings in this respect are affirmed.CONc1usIONs OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board finds and concludes as amatter of law:1.The International Association of Machinists, District No. 8,is a labor organization, within the meaning of Section 2, subdivision(5) of the Act.2.The machinists, machinists' helpers, tool and die makers, punchand drill press operators, screw machine tenders, and other machineshop production workers employed by the respondent, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.3.By virtue of Section 9 (a) of the Act, the International Associ-ation of Machinists, District No. 8, having been designated andselected, on or about October 1, 1935, by a majority of the respond-ent'smachinist employees as their representative for the purposesof collective bargaining, has been at all times thereafter the exclu-sive representative of all of the respondent's machinist employeesfor such purposes.4.The respondent, by refusing to bargain collectively with therepresentative of its machinist employees, has engaged in and isengaging in unfair labor practices within the meaning of Section8, subdivision (5) of the Act.5.The respondent, by interfering with, restraining and coercingitsmachinist employees in the exercise of the rights guaranteed inSection 7 of the Act, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8, subdivision (1) of the Act.6.The unfair labor practices in which the respondent has engagedand is engaging constitute unfair labor practices affecting commercewithin the meaning of Section 2, subdivisions (6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law set forthabove, and pursuant to Section 10, subdivision (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders:1.That the respondent, International Filter Company, a corpora-tion, and its officers and agents, shall :(a) Cease and desist from in any manner refusing to bargain col-lectivelywith the International Association of Machinists, DistrictNo. 8, affiliated with the American Federation of Labor, the exclusive 502NATIONAL LABOR RELATIONS BOARDrepresentatives designated therefor by its machinist employees, inrespect to rates of pay, wages, hours of employment,, or other con-ditions of employment.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act : Upon request, bargain collec-tively by entering into negotiations with the International Associa-tion of Machinists, District No. 8, affiliated with the American Fed-eration of Labor, designated as their exclusive representatives for thepurposes of collective bargaining by its machinist employees, as setforth in the findings of fact above, with the object of reaching anagreement covering rates of pay, wages, hours of employment andother conditions of employment.2.The petition for certification of representatives, filed by Inter-national Association of Machinists, District No. 8 (Case No. R-21),is hereby dismissed.